Case 2:19-cv-00049-JPB Document 51 Filed 01/21/21 Page 1 of 18 PageID #: 521




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                     Elkins

JEFFERY L. STANTON,
as Administrator of the Estate
of Spencer Lee Crumbley,
Deceased,

              Plaintiff,

       V.                                                 CIVIL ACTION NO. 2:19-CV-49
                                                          Judge Bailey

CORY E. ELLIOH,
Trooper First Class,
Individually as Member of the
West Virginia State Police, and
JAMES J. CORNELIUS,
Trooper First Class, Individually as
Member of the West Virginia State Police,

              Defendants.

     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       Pending before this Court is Defendants’ Motion forSummaryJudgment [Doc. 431 and

accompanying Memorandum in Support of Defendants’ Motion for Summary Judgment

[Doc. 44], filed on December2, 2020. Plaintiff filed his Opposition to Defendants’ Motion for

Summary Judgment [Doc. 48] on December 23, 2020. Defendants filed their Reply to

Plaintiff’s Response to Defendants’ Motion for Summary Judgment [Doc. 49] on January 6,

2021. Accordingly, this matter is ripe for consideration. Forthe reasons more fully articulated

herein, this Court will grant the Motion.




                                              1
Case 2:19-cv-00049-JPB Document 51 Filed 01/21/21 Page 2 of 18 PageID #: 522




                                      BACKGROUND

       This action stems from a Complaint brought by plaintiff Jeffrey L. Stanton as the

administrator of the Estate of Spencer Lee Crumbley. IDoc. 1]. The action is based on the

fatal shooting of decedent Crumbley bytwo former members of the West Virginia State Police

who were dispatched to investigate a domestic disturbance occurring on decedent

Crumbley’s property. [Id.].

       The aforementioned shooting occurred at 616 Simmons Cemetery Road in Valley

Head, West Virginia. See [Doc. 44]. At that property, two houses were situated: an A-frame

where decedent Crumbley lived, and a house where decedent Crumbley’s son (plaintiff).

decedent Crumbley’s daughter(Ashley Vazquez), hertwo young children, and her boyfriend

resided. [Id.].

       According to Vazquez, decedent Cmmbley was “a real bad meth head” who would use

drugs “[eJvery day if he had it.” See [Doc. 44-1]. Further, Vazquez noted that on the date in

question, decedent Crumbleywas coming down from methamphetamine use, which, in turn,

caused him to exhibit violent behavior. [Id.].

       Vazquez, her boyfriend, Trooper Elliott, and Trooper Cornelius noted the following

sequence of events leading up to the shooting. See [Docs. 44-1, 44-6, 44-11, & 44-12].

Decedent Cmmbley had been threatening Vazquezforseveral days leading up to the shooting

on December 17, 2017. When decedent Crumbley learned about frozen piping at the

property, he struck Vazquez in the head. See [Doc. 44-1]. Fearing fortheir safety, Vazquez

and her boyfriend decided to take the children and leave decedent Crumbley’s property.



                                             2
Case 2:19-cv-00049-JPB Document 51 Filed 01/21/21 Page 3 of 18 PageID #: 523




See [Id.; Doc. 44-6]. However, Vazquez was unable to do so because decedent Crumbley

had flattened hervan’s tires and stayed at the propertyto prevent herfrom leaving. [Id.]. After

an unsuccessful attempt to report decedent Cwmbleythrough 89-1-1 call1 Vazquez sent a text

message to her mother asking for help. See [Doc. 44-1].

       Subsequently, Vazquez’s mother and an anonymous friend telephoned law

enforcement, and the substance of the callers’ reports were relayed to defendants. See

[Docs. 44-2 & 44-9]) Moreover, defendants were already familiarwith decedent Crumbley

because he had been the subject of a prior visit from a drug eradication task force related to

the distribution of methamphetamine. See [Doc. 44-10].

       As defendants drove towards the subject property in response to the phone calls,

plaintiff had snuck off the propertyto head down the mountain in an attemptto avoid decedent

Crumbley and place anothercall to 9-1-1. See IDoc. 44-7]. Notably, the transcript of said call

contains the following pertinent conversation:

       9-1-1:        Randolph County 911.

       Stanton:      Yes this is Jeffrey Stanton[.] I need some assistance up here at

                     Valley Head, at ah 616 Simmons Cemetery Road. My sisterand

                     her kids are stuck up in the hofl[ow] and my Dad will not letthem

                     out.




                          within the record indicates that this information revealed several key
pieces of information to defendants concerning decedent Cwmbley’s activity leading up to the
shooting, including that decedent Cwmbley was “throwing guns around”; had “put his hands
on” Vazquez; was “on drugs” and “slap crazy”; and would not let Vazquez get to the phone.

                                              3
Case 2:19-cv-00049-JPB Document 51 Filed 01/21/21 Page 4 of 18 PageID #: 524




      9-1-1:      What’s your name?

      Stanton:    Jeffrey Stanton    .   .   And make sure to—make sure they are

                  prepared because he is armed and he is dangerous, and he

                  said if he sees a cop, he will shoot.

      9-1-1:      Okay, what exactly is going on, Sir?

      Stanton:    My sister and us was up here for Christmas and I have no clue,

                  he flipped out, he went and flattened ourtires last night, and we

                  can’t get out from up there. I had to walk clear down here in

                  Valley Head.

      9-1-1:      Okay, does he have like a history of, like altered mental status?

      Stanton:    Oh, yeah, he’s got a bad history.

      9-1-1:      Ok, like what, Sir? I need to know what exactly is going on, so I

                  can tell them.

      Stanton:    Well he has my sister and her kids trapped up there. We was

                  trying to go to the store this morning and he went and flattened

                 the tires on her van so we can’t leave.



      9-1-1:      Ok, so does your father have any weapons?

      Stanton:    Yes, he’s armed.

      9-1-1:      Do you know what type of firearms he has?




                                              4
Case 2:19-cv-00049-JPB Document 51 Filed 01/21/21 Page 5 of 18 PageID #: 525




      Stanton:    [I’m] not for sure what he’s got. But I know he’s got—I know he’s

                  got weapons.

      9-1-1:      Ok.

      Stanton:    And he done said if he sees a cop come up there, he will shoot.

      9-1-1:      Do you know why he’s holding them hostage there?

      Stanton:    He’s—he’s just flipping out.

      9-1-1:      So, do you know if he has any, like mental history?

      Stanton:    No, huh uh, he just don’t like the cops.                       He don’t like

                  authorities—at all.

      9-1-1:      Ok, but do you know why he’s holding them hostage there?

      Stanton:    No    .   .   .   he’s done this numerous times.



      9-1-1:      What’s his name?

      Stanton:    SpencerCrumbley.              .   .   The man needs help. We’re trying to get

                  him to go to a rehab orsomething, but he won’t do it. He refuses

                  any help.

      9-1-1:      Is he, like, drinking, or is he on drugs, or what’s the situation?

      Stanton:    He’s not drinking. He’s not on drugs. I think that’s the problem:

                  He ain’t got no drugs.

      9-1-1:      Do you think he’s, like, withdrawing?

      Stanton:    Yeh, probably so. But, I need some assistance                   .   .




                                                         5
Case 2:19-cv-00049-JPB Document 51 Filed 01/21/21 Page 6 of 18 PageID #: 526




       9-1-1:         You just stay right there, and we’ll send someone up, ok?

       Stanton:       Alright. Make sure you send back up, now.

See [Doc. 44-7].

       Afterarriving atthe subject property, defendant Elliott retrieved a rifle from the trunk of

the police cruiser “to be prepared.” See [Doc. 44-3]. Defendant Elliott then approached

Vazquez to speak with her. See [Dcc. 44-10]. Notably, Vazquez informed defendant Elliott

that decedent Crumbley had a handgun inside hisA-frame. [Id.]. Moments later, defendant

Elliott saw decedent Cwmbley exit the A-frame, at which time he began yelling at defendants

and threatening to engage in a “shootout.” See [Id.; Dcc. 44-6].

       Defendants asked decedent Crumbley to stop, calm down, allow himself to be frisked,

and talk, but decedent Crumbleydid not comply. See [Docs. 44-1 & 44-10]. On at least two

occasions, Cwmbley returned to the A4rame and specifically assured defendants that he was

going to retrieve a gun, despite being issued repeated commands and warnings from

defendants. See [Id.]. Decedent Cwmbleythen began to move awayfrom his A-frame toward

the other house where Vazquez and herchildren were hiding, prompting defendants to attempt

to intercept. See [Docs. 46-1 & 46-6]. During such time, decedent Crumbley picked up a

shovel, swung it and threw it at defendants, then again retreated to his A-frame. [Id.]. As

defendants attempted to tackle decedent Crumbley before entering the A-frame, defendant

Cornelius slipped in the snow and fell. See [Doc. 44-10]. Defendant Elliott then reached the

porch of the A-frame, drew his firearm, and observed decedent Crumbley turn around and

reach both hands into the couch on the porch. See [Doc. 44-3]. It was at this moment that


                                               6
Case 2:19-cv-00049-JPB Document 51 Filed 01/21/21 Page 7 of 18 PageID #: 527




defendant Elliott shot decedent Crumbley once in the hand and once in the back. See [Id.].

Defendants then attempted to perform first aid on decedent Cwmbley but, ultimately, he died

from his injuries. See IDocs. 44-1 & 44-3]. A search of decedent Crumbley and the couch

revealed no weapons. [Id.].

                                 PROCEDURAL HISTORY

       Based on the foregoing, Stanton (as the administratorof decedent Crumbley’s estate)

sued defendants in their individual capacities. See [Doc. 4]. More specifically, Stanton sued

defendant Elliott for shooting decedent Crumbley and defendant Cornelius for failing to

intervene. [Id.]. Count I is brought pursuant to U.S.C.   § 1983 against both defendants for
excessive force and failure to intervene. Count II is an analogous claim forviolating the West

Virginia Constitution. Count Ill is a state common law claim for battery. Count IV is a common

law claim for negligence. See [Id.].

                                  STANDARD OF REVIEW

       Federal Rule of Civil Procedure 56 provides that summary judgment is appropriate “if

the pleadings, depositions, answers to interrogatories, and admissions on file, togetherwith

the affidavits, if any, show that there is no genuine issue as to any material fact and that the

moving party is entitled to a judgment as a mailer of law.” The party seeking summary

judgment bears the initial burden of showing the absence of any genuine issues of material

fact. See Celotex Corp. v. Catreft, 477 u.s. 317,322—23(1986). If the moving party meets

this burden, the nonmoving party “may not rest upon the mere allegations or denials of its

pleading, but must set forth specific facts showing there is a genuine issue for trial.”



                                               7
Case 2:19-cv-00049-JPB Document 51 Filed 01/21/21 Page 8 of 18 PageID #: 528




Anderson v. Libefly Lobby, Inc., 477           u.s. 242, 248(1986).    A genuine issue exists “if the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Id.

“The inquiry performed is the threshold inquiry of determining whetherthere is the need fora

trial—whether, in other words, there are any genuine factual issues that properly can be

resolved only by a finder of fact because they may reasonably be resolved in favor of either

party.” Id. at 250.

       In reviewing the supported underlying facts, all inferences must be viewed in the light

mostfavorable to the party opposing the motion. See Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 US. 574, 587(1986). Additionally, the party opposing summary judgment

“must do more than simply show that there is some metaphysical doubt as to the material

facts.” Id. at 586. That is, once the movant has met its burden to show absence of material

fact, the party opposing summary judgment must then come forward with affidavits or other

evidence demonstrating there is indeed a genuine issue for trial. Fed. R. Civ. P. 56(c);

Celotex Corp., 477 U.S. at 323—25; Anderson, 477 U.S. at 248. “If the evidence is merely

colorable, or is not significantly probative, summary judgment may be granted.” Anderson,

477 U.S. at 249 (citations omitted). Although all justifiable inferences are to be drawn in favor

of the non-movant, the non-moving party “cannot create a genuine issue of material fact

through mere speculation of the building of one inference upon another.” Beale v. Hardy, 769

F.2d 213,214(4th Cir. 1985). Further, “the plain language of Rule 56(c) mandates the entry

of summary judgment.     .   .   against a party who fails to make a showing sufficient to establish

the existence of an element essential to that party’s case, and on which that partywill bearthe

burden of proof at trial.” Celotex Corp., 477 U.S. at 322.

                                                    8
Case 2:19-cv-00049-JPB Document 51 Filed 01/21/21 Page 9 of 18 PageID #: 529




                                        DISCUSSION

       This Court will discuss the applicable legal standard and law with respect to each

individual count. Given its particular import in this case, this Court begins with a recitation

concerning the doctrine of qualified immunity. Qualified immunity serves to protect:

       government officials ‘from liability for civil damages insofar as their conduct

       does not violate clearly established statutory orconstitutional rights of which a

       reasonable person would have know.”... The protection ofqualified immunity

       applies regardless of whether the government official’s error is “a mistake of

       law, a mistake of fact, ora mistake based on mixed questions of lawand fact.”

Pearson v. Callahan, 555 U.S. 223,231(2009) (citations omitted) (citing Groh v. Ramirez,

540 u.s. ssi,567 (2004) (quoting Butz v. Economou, 438 U.S. 478, 507(1978)); Harlow

v. Fitzgerald, 457 U.S. 800, 818 (1982).

       The doctrine affords law enforcement officers “‘ample room for mistaken judgements’

by protecting ‘all butthe plainly incompetent orthose who knowingly violate the law.” Hunter

v. Bryant, 502 U.s. 224,229(1991) (quoting Malley v. Briggs, 475 U.S. 335,341(1966)).

Qualified immunity insulates law enforcement officers from “bad guesses in gray areas,”

ensuring that they are only liable “fortransgressing bright lines.” Maciariello v. Sumner, 973

F.2d 295, 298 (4th Cir. 1992). “This accommodation for reasonable error exists because

‘officials should not err always on the side of caution’ because theyfear being sued.” Hunter,

502 U.S. at 229. “Where there is a legitimate question asto whether the officer’s conduct

would objectively violate the plaintiffs right, qualified immunity ‘gives police officers the

necessary latitude to pursue their [duties] without having to anticipate, on the pain of civil

                                              9
Case 2:19-cv-00049-JPB Document 51 Filed 01/21/21 Page 10 of 18 PageID #: 530




 liability, future refinements or clarifications of constitutional law.” Slaftery v. Rizzo, 939 F.2d

 213,216(4th Cir. 1991). “A police officershould prevail on an assertion of qualified immunity

 if a reasonable officer possessing the same information could have believed that his conduct

 was lawful.” Id. “This inquiry is a pure question of law and ‘hence always capable of decision

 at the summary judgment state.” DiMegIio v. Haines, 45 F.3d 790, 794(4th Cir 1995)

 (citations omitted).

 I.     DEFENDANT ELLIOTT IS ENTITLED TO JUDGMENT AS A MATTER OF LAW
        ON COUNT I.

        Count lot plaintiffs Amended Complaint alleges a violation of 42 U.S.C. § 1983, which

 provides that:

        Every person who, undercolorof any statute, ordinance, regulation, custom or

        usage, of any State orTerritoryorthe District of Columbia, subjects, orcauses

        to be subjected, any citizen of the United States or other person within the

        jurisdiction thereof to the deprivation of any rights, privileges, or immunities

        secured by the Constitution and laws, shall be liable to the party injured in an

        action at law, suit in equity, or other proper proceeding for redress

 See [Doc. 4]. Additionally, plaintiff alleges violations of the Fourth, Fifth, Eight, and Fourteenth

Amendments. [Id.]. In response to this count, defendants argue that they are protected bythe

aforementioned doctrine of qualified immunity. See [Doc. 44]. As identified by defendants,

plaintiff does not state with any particulahtywhat sub-provisions of the foregoing amendments

were purportedly violated bydefendants. Because the Eighth Amendment proscribes cruel

and unusual punishment, it is clearthat decedent Crumbley’s EightAmendment rights were


                                                 10
Case 2:19-cv-00049-JPB Document 51 Filed 01/21/21 Page 11 of 18 PageID #: 531




 not violated here because he was not incarcerated at the time of the incident giving rise to this

 matter. See Graham v. Connor, 490       u.s. 386, 392 n. 6(1989).     To the extent plaintiff cites

 the Fourteenth Amendment for anything other than a means of incorporating the Fourth

 Amendment against state actions, Count l’s Fourteenth Amendment basis lacks merit as a

 matter of law as well. See Spry v. West Virginia, 2017 WL 440733, at *6 (S.D. W.Va. Feb

 1,2017).

        Instead, it appears that Count I states a claim for excessive force under the Fourth

Amendment. The Fourth Amendment does not proscribe all force, only “unreasonable” force.

 Elliott v. Leavitt, 99 F.3d 640, 642 (4th Cir. 1996) (“Claims that law enforcement officers

 used excessive force when making an arrest ‘should be analyzed under the Fourth

Amendment and its “reasonableness” standard.”) (citation omitted). “The standard of review

is an objective one,” and “the question is whether a reasonable officer in the same

circumstances would have concluded that a threat existed justifying the particular use of force.”

Id. (citation omitted). “A reviewing court may not employ ‘the 20/20 vision of hindsight’ and

must make ‘allowance for the fact that police officers are often forced to make split-second

judgments—in circumstances that are tense, uncertain, and rapidly evolving.” Id. (citations

omitted). “The court’s focus should be    ...   on the fact that officers on the beat are not often

afforded the luxury of armchair reflection.” Id. (citations omitted). In analyzing Fourth

Amendment claims, ‘[w]hat matters is whetherthe officers acted reasonably upon there ports

available to them and whether they undertook an objectively reasonable investigation with

respect to that information in light ofthe exigent circumstances theyfaced.” Sigman v. Town

of Chapel Hill, 161 F.3d 782, 787 (4th Cir. 1998) (quotations and citations omitted).

                                                 11
Case 2:19-cv-00049-JPB Document 51 Filed 01/21/21 Page 12 of 18 PageID #: 532




        “[I]n determining objective reasonableness, the court must considerwhat a ‘reasonable

 officer on the scene’ would have done, taking into account such factors as ‘the severity of the

 crime at issue, whetherthe suspect poses an immediate threat to the safety of the officers or

 others, and whether he is actively resisting arrest or attempting to evade arrest byflight.” Id.

 at 786—87 (citations omitted). Importantly, “[t]his evaluation is guided by the pragmatic

 considerations of the moment and not by those that can be hypothesized from an armchair.”

Id. “In determining the constitutionality of the use ofdeadlyforce, a court must decide ‘whether

the totality of the circumstances justified’ the use of deadly force in the particular

 circumstances of the case before it.       But the use of deadly force is justified only in

circumstances where it ‘it is necessary to preventthe escape [of the suspect] and the officer

has probable cause to believe that the suspect poses a significant threat of death or serious

physical injury to the officer or others.” Mflstead v. Kibler, 243 F.3d 157, 162—63 (4th Cir.

2001) (citations omitted).

        Based on the foregoing body of law, defendants argue thatthey acted reasonably given

the circumstances and are thus entitled to qualified immunity. See [Doc. 44]. In response to

this argument, plaintiff asserts several arguments which this Courtwill discuss in turn. First,

plaintiff suggests that the continued vitality of the doctrine of qualified immunity has been

questioned in various Courts, and requests this Court to abandon the requirement that liability

under 1983 requires a showing that a clearly established legal standard was violated. See

[Doc. 48]. Citing Tennessee v. Garner, 471 U.S. 1, 11—12(1985), plaintiff also argues that

defendants’ actions constituted a violation of a clearly established constitutional standard



                                               12
Case 2:19-cv-00049-JPB Document 51 Filed 01/21/21 Page 13 of 18 PageID #: 533




 governing the use of deadly force. See [Doc. 48]. Additionally, plaintiff contends that there

 is a genuine issue of material fact as to whether defendant Elliot acted reasonably. [Id.].

         Initially, this Court is not persuaded by plaintiff’s argumentthat it should deviate from

 clearly established precedent recognizing the viability of the doctrine of sovereign immunity.

 Absent some novel, controlling precedent from the United States Court of Appeals for the

 Fourth Circuit or the Supreme Court of the United States, this Court will not sway from the

 doctrine’s applicability based on plaintiffs public policy argument.

        This Court is similarly not persuaded by plaintiffs argument that defendants’ actions

 violated one of decedent Crumbley’s clearly established constitutional rights, nor does this

 Court find that there is a genuine issue of material fact in that regard based on a review of the

 totality of the record.

        Much of plaintiffs argument in this respect centers on the factthat a weapon was never

 actuallyfound on decedent Cwmbley or in the couch. However, the lack of a weapon is of little

 moment with respect to reasonableness in these circumstances. In Sigman v. Town of

 Chapel Hill, 161 F.3d 782, 788 (4th Cir. 1998), the Fourth Circuit noted:

        Notwithstanding the possibility of a dispute about whether a knife was actually

        in Sigman’s hand at the moment of the shooting, Officer Riddle, and the other

        officers present, acted on the perception that Sigman had a knife in his hand.

        Where an officer is faced with a split-second decision in the context of a volatile

        atmosphere about howto restrain a suspect who is dangerous, who has been

        recently—and potentially still is—armed and who is coming towards the officer



                                                13
Case 2:19-cv-00049-JPB Document 51 Filed 01/21/21 Page 14 of 18 PageID #: 534




        despite officers’ commands to halt, we conclude that the officer’s decision to

        fire is not unreasonable.

 Id. This case is factually analagous to Sigman, and it is unmistakably clearfrom the record

 that at the time of the shooting, defendants had been told that (1) decedent Crumbley had a

 gun and was upset; (2) decedent Crumbley was experiencing a ‘come-down” from

 methamphetamine; and (3) decedent Crumbley had prevented his family from leaving the

 property. Additionally, decedent Crumbley had also attacked defendants with a shovel and

 repeatedly threatened to shoot them.

        Given the totality of these circumstances, any objectively reasonable officercould easily

 have believed that decedent Crumbley presented an immediate threat justifying the use of

deadlyforce. As such, this Courtfinds that defendant Elliott could have reasonably believed

deadly force was required and is thus entitled to qualified immunity. As such, Count I of

 plaintiffs Amended Complaint, insofaras it pertains to defendant Elliott, must be dismissed

as a matter of law.

II.    DEFENDANT CORNELIUS IS ENTITLED TO JUDGMENT AS A MATTER OF
       LAW ON COUNT I.

       Plaintiff argues that defendant Cornelius failed to intervene to prevent defendant Elliott

from shooting decedent Crumbley. See [Doc. 4]. In orderto prevail on such a claim, plaintiff

must demonstrate that defendant Cornelius: (1) knew that defendant Elliott was violating

decedent Cwmbley’s constitutional rights, (2) had a reasonable opportunity to prevent the

harm, and (3) chose not to act. Randallv. Prince George’s Cty., Md., 302 F.3d 188,204

(4th Cir. 2002).


                                               14
Case 2:19-cv-00049-JPB Document 51 Filed 01/21/21 Page 15 of 18 PageID #: 535




        Defendants assert a variety of arguments in support of their argument that Count I

 should be dismissed insofar as it pertains to defendant Cornelius. Namely, defendants assert

 that defendant Cornelius could not have known that defendant Elliottwas violating decedent

 Crumbley’s constitutional rights.2 Plaintiff argues in opposition that a genuine issue of

 material fact exists as to whether defendant Cornelius failed to act reasonably in failing to

 prevent defendant Elliott from shooting decedent Cwmbley. See [Doc. 48]. In supportthereof,

 plaintiff correctly notes that law enforcement officers have a dutyto intervene when they see

 that a fellow officer is using, orabout to use, excessive force. See Randall, 302 F.3d at 204.

 However, as articulated above, this Court has found that defendant Elliott’s actions were not

 unreasonable or excessive given the circumstances and, as such, Count I of plaintiffs

 Amended Complaint, insofaras it pertains to defendant Cornelius, must be dismissed as a

 matter of law.

 Ill.   DEFENDANTS ARE ENTITLED TO JUDGMENT AS A MATTER OF LAW ON
        COUNT II.

        Count II sets forth a West Virginia state-law analog to Count I. However, plaintiff

 concedes in responsive briefing [Doc. 48] that subsequent to the filing of the Amended

 Complaint, the Supreme Court of Appeals of West Virginia issued an opinion in which it

 refused to recognize a private cause of action for monetary damages underArticle III, Section

 6 of the West Virginia Constitution. See Syl. Pt. 3, Fields v. Mellinger, 2020 WL 7223433




      2Because this Court finds this argument dispositive, it dispenses with addressing
defendants’ remaining arguments concerning this count.

                                              15
Case 2:19-cv-00049-JPB Document 51 Filed 01/21/21 Page 16 of 18 PageID #: 536




 (W.Va. 2020). As such, Count II of plaintiff’s Amended Complaint must be dismissed as a

 matter of law with respect to both defendants.

 IV.    DEFENDANTS ARE ENTITLED TO JUDGMENT AS A MATTER OF LAW ON
        COUNTS Ill AND IV.

        In Count Ill, plaintiff alleges a state common law claim for battery. [Doc. 4]. Count IV

 is a common law claim for negligence. See [Id.]. Defendants assert that both these counts

 fail to state a claim forwhich any relief could be granted. See [Doc. 44]. In support thereof,

 defendants relyon W.Va. Code § 55-7-8a(a), which provides, in part, that “[i]n addition to the

 causes of action which survive at common law, causes of action for... injuries to the person

 and not resulting in death    .   .   .   also shall survive; and such actions may be brought

 notwithstanding the death of the person entitled to recoverorthe death of the person liable.”

 See W.Va. Code § 55-7-8a(a). Based on this statutory language, defendants claim that it is

 well-settled that causes of action for injuries that do result in death do not survive. See

 [Doc. 44]. With this standard in mind, defendants assert that the alleged battery and

 negligence caused decedent Cwmbley’s death and therefore, even if those claims had

 underlying merit, would not survive. (Id.]; see also Spryv. West Virginia, 2017 WL 1483370,

 at 9 (S.D. W.Va. Apr.24, 2017) (“The battery claim brought by [Adam Myers’s] estate cannot

 proceed because West Virginia claims for battery do not survive death.”); Hoover v. Trent,

 2008 WL 2992987, at *5 (N.D. W.Va. Aug. 1, 2008) (Keeley, J.) (“Hoover’s state claims for

 assault and battery [and] negligence.       .   .   abate under state law. As already noted, under West

Virginia’s survival statute only injuries not resulting in death survive. W.Va. Code         § 55-7-8a.



                                                         16
Case 2:19-cv-00049-JPB Document 51 Filed 01/21/21 Page 17 of 18 PageID #: 537




 Because Hoover’s complaint states that her claims resulted in Tomasic’s death, they

 abate       ).
         Plaintiff argues against dismissal of Counts Ill and IV by asserting that these claims

 were actually brought pursuantto West Virginia’s Wrongful Death Act and thus survive. See

 [Doe. 49]. But this is not what plaintiff has pled with respect to these counts. Plaintiffs only

 mention of the Wrongful Death Act in the Amended Complaint is located at ¶ 12, and states

that:

         “[t]he beneficiaries of the Estate of SpencerLee Crumbley, his son, Jeffery L.

         Stanton, his daughter, Ashley Crumbley Vasquez, and such other as may be

         within the purview of the West Virginia Wrongful Death Act, have suffered

         losses and are entitled to recover all damages permitted by law within the

         applicable insurance coverage as a result of the wrongful death of Mr. Cwmbley



[ld.J. This language is insufficient to properly plead a cognizable cause of action under the

Wrongful Death Act because plaintiff has instead plead common law claims for battery and

negligence, which, as identified by defendants, do not survive as causes of action in instances

involving death. As such, Counts III and IV must be dismissed as a matterof lawwith respect

to both defendants.

                                        CONCLUSION

         For the reasons contained herein, Defendants’ Motion for Summary Judgment

[Doc. 43) is GRANTED, and this matter is DISMISSED WITH PREJUDICE. The Clerk is



                                               17
Case 2:19-cv-00049-JPB Document 51 Filed 01/21/21 Page 18 of 18 PageID #: 538




 directed to enterjudgment in favordefendants and STRIKE this matterfrom the active docket

 of the Court.

        It is so ORDERED.

        The Clerk is directed to transmit copies of this Order to all counsel of record herein.

        DATED: januaryZ), 2021.


                                                  JOHN      TON BAILEY
                                                  UNITED STATES DISTRICT JUDGE




                                             18
